Citation Nr: 0024102	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected status post cervical fusion with limitation of 
motion and headaches, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an increased evaluation for service-
connected degenerative arthritis of the right (major) 
shoulder, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to August 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Denver, Colorado.  The 
RO had continued a 30 percent rating evaluation for the 
veteran's service-connected cervical spine disability, a 10 
percent rating evaluation for the veteran's service-connected 
right shoulder disability, and noncompensable rating 
evaluations for his service-connected hearing loss disability 
and actinic keratosis.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  During the 
pendency of this appeal, by rating action dated in October 
1998, the RO determined that the service-connected cervical 
spine disability warranted a 40 percent evaluation effective 
January 11, 1993.

The issue of entitlement to an increased (compensable) 
evaluation for service-connected actinic keratosis will be 
addressed in the Remand portion of this decision.



FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
limitation of motion of the cervical spine and the 
preponderance of the evidence shows that the service-
connected status post cervical fusion with limitation of 
motion and headaches does not result in pronounced 
intervertebral disc syndrome or headaches characterized by 
prostrating attacks.  

2.  The veteran's service-connected degenerative arthritis of 
the right (major) shoulder is manifested by some daily 
discomfort with range of motion of 160 degrees of flexion, 
160 degrees of abduction, and 90 degrees of internal and 
external rotation.

3.  The February 1999 VA audiological examination shows that 
the veteran has an average pure tone threshold of 68 decibels 
in the right ear, with speech recognition ability of 96 
percent, and average pure tone threshold of 39 decibels in 
the left ear, with speech recognition ability of 96 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for status post cervical fusion with limitation of 
motion and headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
5293, 8100 (1999).  

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative arthritis of the right (major) 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).

3. The criteria for a compensable disability evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (June 10, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected cervical spine disability, which is 
currently rated as 40 percent disabling; right shoulder 
disability, which is currently rated as 10 percent disabling; 
and bilateral hearing loss disability, which is currently 
rated as noncompensable.  

Relevant Law and Regulations

Increased disability ratings - in general:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof:

Initially, the Board concludes that the veteran's claims of 
entitlement to increased evaluations are well grounded within 
the meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 11 Vet. 
App. 405, 409 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).

Since the aforestated claims are well grounded, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been provided with VA examinations in May 1991, May 1997, 
and February 1999; numerous occasions of VA outpatient 
treatment; and a full opportunity to present evidence and 
argument in support of his claims, including a personal 
hearing before the RO in June 1993.  The Board is aware of no 
evidence pertinent to this issue which has not been obtained.  
Accordingly, the Board concludes that VA's statutory duty to 
assist the veteran has been fulfilled in this case.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

I. Cervical Spine Disability

Factual Background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  As indicated above, however, the focus of the 
Board's inquiry is on the current level of disability.  See 
Francisco, supra.

A review of the veteran's claims folder reveals that by 
rating action dated in February 1987, the veteran was 
granted, in pertinent part, entitlement to service connection 
for status post C5-6 fusion due to severe degenerative 
disease with frequent severe headaches, wherein a 30 percent 
evaluation was assigned effective as of September 1, 1986. 

In February 1991, the veteran submitted a Statement In 
Support Of Claim (VA Form 21-4138) wherein he requested an 
increased rating evaluation for his service-connected 
cervical spine disability and, in conjunction with his claim, 
included a VA radiology report of the cervical spine dated in 
August 1989 which provided an impression of probable surgical 
fusion, C5-6 with neuroforaminal encroachment most marked on 
the right at C5-6 and minimally on the left at C5-6.

The veteran underwent a VA examination in May 1991.  The 
veteran reported an inability to turn his head as far back as 
before.  Physical examination of the cervical spine revealed 
a nine-centimeter (cm.) well-healed laminectomy scar.  The 
examination was essentially within normal limits with normal 
cervical lordosis, no paracervical spasm, and no fibrocytic 
nodules.  Range of motion was limited with forward flexion of 
45 degrees, normal 55 degrees; extension of 35 degrees, 
normal 55 degrees; lateral bending of 40 degrees and rotation 
of 70 degrees with some complaint of tightness at the end 
grade.  The diagnosis with regard to the neck/headache 
disability was status post sprain (1965) requiring a 
subsequent fusion C5-6 (1975) by history and as seen on X-ray 
with a well-healed nontender cicatrix and limitation of 
motion and discomfort as described.

Magnetic Resonance Imaging (MRI) of the cervical spine was 
conducted at the Fitzsimons Army Medical Center in April 
1992.  The impression indicated that the veteran had had 
anterior fusion of C5 and C6.  There was said to be a large 
diffuse bulge or herniated nucleus pulposus with associated 
bony hypertrophy at C4-5 and C6-7, both of which produced 
stenosis of the canal and bilateral foraminal stenosis.  C6-7 
was said to be worse than C4-5.

VA outpatient treatment records dated from February 1992 to 
September 1992 show that the veteran reported severe pain in 
both upper extremities, much worse in the left.  Neck 
movements were said to cause severe cervical pain that 
usually did not radiate.  He reported pain and numbness in 
the arms and hands.  He reported that he did a lot of 
exercises, including weight lifting, and did not experience 
any muscle weakness.  The diagnoses included failed neck 
fusion, and degenerative joint disease of the cervical spine 
with spinal stenosis.  It was recommended that the veteran 
undergo surgery of the cervical spine.

VA outpatient treatment records dated in January 1993 reveal 
that the veteran reported bilateral radicular arm pain.  
There was said to be a significant myofascial component as 
well.  The assessment upon examination showed that there were 
osteophytes at C4-5 and C6-7 that were quite profound but 
without evidence of myelopathy.  The examiner indicated that 
a lot of the veteran's pain syndrome did not appear to be 
radicular in nature, although there was some left sided 
radicular components.  Additional testing and treatment was 
suggested.

VA hospital records dated in April 1993 reveal that the 
veteran underwent an anterior cervical diskectomy of C4-5 and 
C6-7 with foraminotomies.  The final diagnosis was cervical 
spondylosis C4-5 and C6-7, bilateral arm pain, weakness and 
numbness, and gout.

In June 1993, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
stated that he underwent neck surgery at the Fitzsimons Army 
Medical Center in April 1993.  He indicated that prior to his 
surgery, he had experienced pain and numbness in the upper 
extremities, but that since then he had no sharp pains.  He 
indicated that some of his grip strength had returned and 
that there was no left upper extremity aching.  He stated 
that there was still pain in the upper shoulders, some 
decreased grip strength and numbness in the fingers.  He 
noted that the symptoms were more severe on the left.  He 
stated that subsequent to the surgery, he missed work and 
then was placed on light duty upon his return.

The veteran underwent a VA examination in May 1997.  The 
veteran reported increased daily radicular problems extending 
down his arms, the right greater than the left, with 
associated numbness.  He reported a decrease in the range of 
motion and weakness of the cervical spine.  He indicated that 
he had the greatest discomfort when he extended his head 
backwards.  He also indicated that he experienced periodic 
headaches associated with movements of the neck.  Physical 
examination revealed a limited range of motion, with flexion 
of 25 degrees, with marked grimacing; extension of 10 
degrees, with grimacing and a complaint of right arm pain; 
side bending of 10 degrees bilaterally; and rotation of 25 
degrees to the left and 20 degrees to the right.  All ranges 
of motion could be done against resistance of the examiner's 
hand, but with grimaces in all directions.  The diagnosis was 
degenerative disc disease of the cervical spine status post 
multilevel cervical fusion with residual chronic persistent 
pain, decreased range of motion, decreased strength, 
radiculopathy, some incoordination and easy fatigability and 
associated tension headaches as described.

The veteran underwent a VA examination in February 1999.  He 
reported discomfort when turning his head to the left almost 
daily.  He indicated that he had had chronic limited range of 
motion and that it hurt for him to gaze upward.  He indicated 
that he might develop headaches in certain positions.  He 
indicated that he might experience numbness on some of the 
digits of his hands, but that there was no other numbness of 
the upper extremities.  He stated that the pain was located 
over his left trapezius muscle area, and that when he would 
lay down on his left side, his right shoulder and arm might 
hurt.  He indicated that he had impaired working capacity as 
a result of this disability and that his hands feel sore all 
of the time.  

Physical examination of the cervical spine revealed a range 
of motion limited to 30 degrees of forward flexion; 15 
degrees of extension; 35 degrees of lateral rotation; and 20 
degrees of lateral flexion.  He reported tenderness through 
all ranges of motion tested.  Reflexes were 2+ and 
symmetrical at the bicipital level and 1+ and symmetrical at 
the brachial radialis level.  His sensory examination was 
nonphysiologic as he reported impaired ability to discern 
pinprick in all dermatomes.  The diagnosis was status post 
surgery times two for osteoarthritic spur resection, fusion 
with a donor graft and subsequent laminectomy with residuals 
and sequelae of: (a) well healed scars; (b) paresthesias; (c) 
decreased range of motion; and (d) radiographic evidence of 
degenerative changes by history and record.  The examiner 
opined that the veteran's numbness in his hands was not due 
to his cervical spine disability.  The examiner stated that 
electromyography testing was conducted and the source of the 
numbness appeared to be mild carpal tunnel syndrome with 
compression of the median nerve at the wrists.

Analysis

The veteran's service-connected status post cervical fusion 
with limitation of motion and headaches is currently rated as 
40 percent disabling pursuant to Diagnostic Code 5293, 
intervertebral disc syndrome.  Under this diagnostic code, a 
noncompensable evaluation is assigned for postoperative and 
cured intervertebral disc syndrome.  A 10 percent evaluation 
is assigned for mild intervertebral disc syndrome.  A 20 
percent evaluation is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks.  A 40 
percent rating is warranted when the intervertebral disc 
syndrome is severely disabling with recurring attacks and 
intermittent relief.  A 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (1999).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (1999).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999). 



Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25 (1999); see Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca, 8 Vet. App. at 
202.  A precedent opinion of the General Counsel of the 
Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae. 

The Board notes that the veteran is receiving the maximum 
schedular rating for limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 
(1999).  

As indicated hereinabove, the veteran's service-connected 
cervical spine disability is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which would be consistent with findings of intervertebral 
disc syndrome which is severe, with recurring attacks and 
intermittent relief.  In order for the next highest rating, 
60 percent, to be assigned the evidence must demonstrate or 
approximate a disability described as pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

The Board initially concludes that the veteran's disability 
is consistent with the application of Diagnostic Code 5293, 
and that diagnostic code is the most appropriate.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  The veteran has not suggested 
the use of another diagnostic code.

In applying the law to the existing facts, the Board finds 
the objective medical evidence does not demonstrate that the 
veteran has intervertebral disc syndrome which is more than 
severe with recurring attacks and intermittent relief.  
Review of the record reveals that the veteran's laminectomy 
of the cervical spine with spinal fusion has been 
characterized by the VA examiner as causing mild to moderate 
disability.  Although such description is not dispositive of 
the outcome of the case, the Board accords the opinion a high 
degree of probative weight, since it was rendered after a 
thorough evaluation of the veteran's service-connected 
disability.  In addition, the majority of the recent medical 
findings support the examiner's conclusion as to the severity 
of the disability, as it indicates that the veteran had 
intermittent complaints of pain in a localized area without 
radicular type symptoms.  

Based on the medical evidence of record, the Board concludes 
that a 40 percent evaluation and no more is appropriate for 
the service-connected cervical spine disability under 
Diagnostic Code 5293.  The Board finds that the preponderance 
of the objective medical evidence of record, which has been 
described in detail above, is against finding that the 
veteran's cervical spine disability is manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief so as to 
warrant a disability rating in excess of 40 percent under 
Diagnostic Code 5293.  The medical evidence supports the 
proposition that the service-connected cervical spine 
disability is no more than characterized by severe recurring 
attacks with intermittent relief.  The veteran has pointed to 
no specific evidence to the contrary.  The numbness to which 
the veteran refers has been attributed by electromyography 
testing to mild carpal tunnel syndrome with compression of 
the median nerve at the wrists, and not to the cervical spine 
disability.  

The Board has considered whether a separate disability rating 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5290, 
which pertains to limitation of motion.  However, as noted 
above, a precedent opinion of the General Counsel, VAOPGCPREC 
36-97 (December 12, 1997), held that Diagnostic Code 5293 
involves loss of range of motion.  The Board is bound by this 
opinion under 38 U.S.C.A. § 7104(c) (West 1991).  Evaluation 
of loss of motion under Diagnostic Code 5290 in addition to 
evaluation under Diagnostic Code 5293 would clearly 
constitute pyramiding, compensating the veteran for identical 
manifestations under different diagnoses.  See 38 C.F.R. § 
4.14 (1999).

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 40 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows that the veteran has 
moderate to severe limitation of motion of the cervical spine 
with pain.  In 1999, the VA examiner indicated that the 
veteran exhibited tenderness through all ranges of motion 
tested, reflexes 2+ and symmetrical at the bicipital level 
and 1+ and symmetrical at the brachial radialis level.  As 
noted above, the examiner also opined that the veteran's 
numbness in his hands was not due to his cervical spine 
disability.  Based on the foregoing evidence, the Board finds 
that the evidence of record establishes that the veteran's 
cervical spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered whether a separate disability rating 
is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
which pertains to migraine headaches.  The Schedule provides 
a 10 percent rating for migraine headaches that are 
characteristic prostrating attacks averaging one in two 
months over last several months and a noncompensable rating 
for less frequent attacks.  The evidence does not show that 
the veteran has headaches that are prostrating.  During the 
May 1997 VA examination the veteran described most of his 
impairment as relating to pain and limitation of motion of 
the neck.  He reported that he experiences headaches 
periodically that are associated with movement.  He also 
stated he experiences a tremendous headache twenty minutes 
after any kind of head extension but he did not indicate that 
these headaches are prostrating.  In fact, the VA physician 
diagnosed these headaches as tension headaches and not as 
migraine headaches.  During the February 1999 VA examination, 
the veteran reported his symptoms as discomfort when turning 
his head to the left and chronic limited motion.  The veteran 
did not describe severe headaches at that time but only that 
he may develop headaches in certain positions.  For these 
reasons, the Board finds that a separate rating by analogy 
for the veteran's headache symptoms is not established.  

In summary, a disability evaluation in excess of 40 percent 
is not warranted for the service-connected status post 
cervical fusion with limitation of motion and headaches, for 
the reasons and bases described above.  The preponderance of 
the evidence is against the veteran's claim for a disability 
evaluation in excess of 40 percent for the service-connected 
cervical spine disability, thus the benefit sought on appeal 
is accordingly denied.

II. Right Shoulder Disability

Factual Background

A review of the veteran's claims folder reveals that by 
rating action dated in February 1987, the veteran was 
granted, in pertinent part, entitlement to service connection 
for osteoarthritis of the acromioclavicular (AC) joint, 
wherein a 10 percent evaluation was assigned effective as of 
September 1, 1986.  In February 1991, the veteran submitted a 
VA Form 21-4138 wherein he requested an increased rating 
evaluation for his service-connected right shoulder 
disability.  

The veteran underwent a VA examination in May 1991.  He 
reported a reduction in the use of the right shoulder and arm 
with constant pain.  Physical examination of the right 
shoulder revealed that the AC joint was slightly elevated 
with some crepitation, but equal right/left.  There was a 
painful arc from 90 to 180 degrees on that side but no pain 
to palpation of the biceps tendon, and no pain on resistance.  
Strength was 5+/5 to include shoulder elevators, biceps, 
triceps and wrist extensors with excellent grip and pinch.  
The diagnosis with regard to the right shoulder was minimal 
degenerative changes seen on X-ray of AC joint by history and 
on clinical exam with discomfort as described.

In June 1993, the veteran testified that he was able to raise 
his right arm to shoulder level but that beyond that it was 
very painful.  He indicated that he had received a cortisone 
shot in the late 1970's but that he had received none since 
that time.  He indicated that he was right handed and that he 
had been employed as a mail carrier since 1988.  He noted 
that he had not undergone surgery or received any treatment 
on his right shoulder, but that he took medication for pain 
relief.

The veteran underwent a VA examination in May 1997.  The 
veteran reported that his right shoulder disability was 
becoming worse.  He indicated that he has constant pain, 
predominantly with compression.  He also noted that he 
experiences aching and discomfort with changes in the 
weather.  He reported decreased range of motion 


and associated weakness.  Physical examination revealed pain 
at the AC ridgeline and at the bicipital tendon joint as 
well.  There was no joint swelling or erythema and no notable 
atrophy.  The right shoulder had forward flexion of 140 
degrees with some shaking and with decreased range of motion 
and increasing pain with multiple repetitions.  Right 
shoulder abduction was to 100 degrees without any associated 
shaking and with minimal fatigability.  Muscle strength on 
the right was 3/5 for shoulder abduction and for thumb-finger 
proximation on the right.  Flexion at the elbow or the biceps 
muscle was 4/5 and flexion at the shoulder was 5/5.  Deep 
tendon reflexes were diminished in the brachial radials and 
the biceps and the triceps were present.  The diagnosis was 
degenerative joint disease of the right shoulder with chronic 
intermittent pain, decreased range of motion, decreased 
strength and easy fatigability as described.  The VA 
physician also noted that it was difficult to ascertain 
whether the weakness of the shoulder with abduction is fully 
due to the degenerative disease of the shoulder or if it is a 
large component from the cervical disc disease.

The veteran underwent a VA examination in February 1999.  He 
reported that he had some discomfort on a daily basis, 
especially when he was casing his mail as part of his working 
condition.  He reported that it hurt to work overhead.  He 
indicated that he seemed to be okay when working below 90 
degrees of abduction.  Physical examination of the right 
shoulder revealed 160 degrees of abduction, 160 degrees of 
flexion, and 90 degrees of internal and external rotation.  
His biceps on the right measured 32.5 cm. on the right 
compared to 33 cm. on the left.  His strength examination was 
5/5 and symmetrical except for grip strength which was 4/5 
bilaterally.  When the veteran was asked to abduct two and 
five pound weights, he was noted to have slower motion when 
abducting his shoulder with the weights than he did without 
the weights.  The examiner noted that this would not 
translate into any further functional loss of range of motion 
as the veteran appeared to have give-away resistance when 
elevating his shoulders overhead.


Analysis

The veteran's right shoulder disability has been rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5203 
(1999).

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.  With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  Id.  The Schedule notes that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id.

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (1999).

Limitation of motion of the arm is under Diagnostic Code 
5201.  Under this diagnostic code, a 20 percent rating is 
assigned when there is limitation of motion of the major or 
minor arm at shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).  A 20 percent evaluation is 
assigned for limitation of motion of the minor arm to midway 
between the side and shoulder level, and a 30 percent rating 
is warranted when there is limitation of motion of the major 
arm midway between the side and shoulder level.  Id.  A 30 
percent evaluation is assigned for limitation of motion of 
the minor arm to 25 degrees from the side and a 40 percent 
disability evaluation is warranted when there is limitation 
of motion of the major arm to 25 degrees from the side.  Id.

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula, 10 percent disability rating is assigned for 
evidence of malunion or nonunion without loose movement of 
the clavicle or scapula of the minor or major arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  A 20 percent disability 
rating is assigned when there is nonunion with loose movement 
or dislocation of the clavicle or scapula of the minor or 
major arm.  Id.  Other disability ratings may be assigned, 
however, as impairment of the clavicle or scapula may be 
rated by applying the impairment of function of a contiguous 
joint.  Id.

The RO has assigned a 10 percent disability evaluation to the 
veteran's degenerative arthritis of the right shoulder under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The record does not demonstrates the requisite objective 
manifestations for a 20 percent evaluation for the service-
connected right shoulder disability under the provisions of 
Diagnostic Codes 5010 and 5003.  As noted above, Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The record does not 
demonstrate the requisite objective manifestations for a 20 
percent evaluation for a right shoulder disability under the 
provisions of Diagnostic Code 5201, limitation of motion of 
the arm.  The medical evidence of record does not demonstrate 
that the veteran's right arm, which is his major arm, is 
limited to the shoulder level or less, which must be shown in 
order for a disability evaluation in excess of 10 percent to 
be assigned under Diagnostic Code 5201.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  During the VA examination in 
May 1991, the veteran was able to raise his right shoulder to 
180 degrees.  Although the veteran complained of a painful 
arc from 90 to 180 degrees, the examiner noted that there was 
no pain to palpation of the biceps tendon and no pain on 
resistance.  The examiner also noted that strength was 5+/5 
to include shoulder elevators, biceps, triceps and wrist 
extensors with excellent grip and pinch.  During the VA 
examination in May 1997, the veteran displayed right shoulder 
forward flexion to 140 degrees and right shoulder abduction 
was to 100 degrees without any associated shaking and with 
minimal fatigability.  That VA physician also indicated that 
some of the veteran's symptomatology could be the result of 
the veteran's cervical disc disease rather than the 
degenerative disease of the shoulder.  During the VA 
examination in February 1999, the veteran stated that his 
shoulder seemed to be okay when working below 90 degrees of 
abduction.  Physical examination of the right shoulder 
revealed 160 degrees of abduction, 160 degrees of flexion, 
and 90 degrees of internal and external rotation.  In fact, 
the veteran was able to perform this range of motion when 
abducting two and five pound weights.  While he performed 
these movements slower than he did without the weights, the 
VA physician opined that this would not translate into any 
further functional loss of range of motion as the veteran had 
give-away resistance when elevating his shoulders overhead.  

The medical evidence thus establishes that the veteran has 
range of motion of the right shoulder well beyond the 
shoulder level.  The Board concludes that the medical 
findings do not warrant the assignment of a disability 
evaluation greater than 10 percent for the service-connected 
right shoulder disability under the provisions of Diagnostic 
Code 5201.  

The Board further finds that a disability evaluation in 
excess of 10 percent is not warranted under Diagnostic Codes 
5003 and 5010.  A 10 percent evaluation is currently assigned 
under Diagnostic Codes 5003 and 5010 to the service-connected 
right shoulder disability for painful motion involving a 
major joint.  There is no 
X-ray evidence that the veteran has involvement of two or 
more major joints.  Thus, a 20 percent disability evaluation 
is not appropriate under Diagnostic Code 5003.

The veteran's right shoulder disability may also be rated, in 
the alternative, under the provisions of Diagnostic Code 
5203, impairment of the clavicle or scapula. Under this 
diagnostic code, a disability evaluation in excess of 10 
percent is assigned when the medical evidence establishes 
nonunion of the clavicle or scapula with loose movement or 
dislocation of the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

A review of the record reveals that the medical evidence does 
not demonstrate nonunion of the right clavicle or scapula 
with loose movement or dislocation of the clavicle or 
scapula.  The May 1997 and February 1999 VA examinations 
revealed degenerative joint disease and bursitis of the right 
shoulder but no evidence of nonunion with loose movement or 
dislocation.  The Board concludes that a disability 
evaluation in excess of 10 percent is not warranted for the 
service  connected right shoulder disability under the 
provisions of Diagnostic Code 5203.

The record also does not show evidence of ankylosis of 
scapulohumeral articulation.  As noted above, the veteran was 
able to abduct his right shoulder beyond 60 degrees.  
Consequently, ankylosis of scapulohumeral articulation is not 
shown.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).  
There is no evidence of impairment of the humerus; therefore, 
a rating based on impairment of the humerus is not for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's right 
shoulder when the rating code under which the veteran is 
rated does not contemplate these factors.  DeLuca, 8 Vet. 
App. at 202.  
In this case, the veteran is currently assigned a 10 percent 
disability evaluation under Diagnostic Code 5010, traumatic 
arthritis.  As noted above, Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  As discussed above, limitation of motion of the arm is 
rated under Diagnostic Code 5201.  The Board has determined 
that a disability evaluation in excess of 10 percent is not 
warranted for the service-connected right shoulder disability 
under Diagnostic Code 5201.

The Board notes that the most recent medical evidence of 
record establishes that the veteran has full range of motion 
of the right arm with pain. The Board acknowledges that 
veteran experiences pain with motion.  However, there is no 
evidence that the pain limits the motion of the right upper 
extremity.  The veteran has reported that he was able to work 
over head, although he had increased pain when he performed 
such tasks.  Moreover, there is no medical evidence of 
swelling, erythema, crepitance with motion, or warmth of the 
right shoulder.  There was no deformity of the right shoulder 
or evidence of right shoulder instability.  Although when 
asked to abduct two and five pound weights, the veteran was 
noted to have slower motion abducting with the weights than 
without the weights, the examiner noted this did not 
translate into further functional loss of range of motion, as 
he appeared to have give-away resistance when elevating his 
shoulders overhead.  Thus, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide 
a basis for a rating in excess of 10 percent.  

In summary, a disability evaluation in excess of 10 percent 
for the service-connected degenerative arthritis of the right 
(major) shoulder is not warranted, for the reasons and bases 
described above.  The Board concludes that the preponderance 
of the evidence is against the veteran's claim for a 
disability evaluation in excess of 10 percent for the 
service-connected right shoulder disability.  The benefit 
sought on appeal is accordingly denied.

III. Hearing Loss Disability

Factual Background

A review of the veteran's claims folder reveals that by 
rating action dated in February 1987, the veteran was 
granted, in pertinent part, entitlement to service connection 
for hearing loss of the right ear, wherein a noncompensable 
evaluation was assigned effective as of September 1, 1986.  
In February 1991, the veteran submitted a VA Form 21-4138 
wherein he requested an increased rating evaluation for his 
service-connected hearing loss disability.  

A VA outpatient treatment record dated in March 1991 shows 
that the veteran was given a provisional diagnosis of noise-
induced hearing loss (Vietnam) and was referred for 
audiological testing.

An audiological evaluation conducted at the Evans Army 
Hospital dated in March 1991 reveals an audiogram which 
showed that the pure tone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hertz (Hz) were 10, 60, 75, and 80 
decibels, with an average puretone threshold of 56 decibels.  
The pure tone thresholds in the left ear at 1000, 2000, 3000, 
and 4000 Hz were 5, 15, 40, and 45 Hz, with an average 
puretone threshold of 26 decibels.

A VA audiological evaluation was conducted in May 1991.  The 
examiner remarked that the veteran exhibited defective 
hearing - sensorineural.  The audiogram showed that the pure 
tone thresholds in the right ear at 1000, 2000, 3000, and 
4000 Hz were 5, 70, 70, and 70 decibels.  The average 
puretone threshold was 54 decibels with a discrimination 
ability of 84 percent correct in the right ear.  The pure 
tone thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hz were 5, 20, 40, and 40 Hz.  The average puretone threshold 
was 26 decibels with a discrimination ability of 92 percent 
correct in the left ear.



In June 1993, the veteran testified that his right ear 
hearing loss had increased since his last VA audiological 
examination.  He indicated that he had undergone 
an examination subsequent to the May 1991 VA examination at 
the Evans Army Hospital and was issued a hearing aid as a 
result thereof.  

A VA audiological evaluation was conducted in March 1997.  
The examiner remarked that the veteran had moderately severe 
right ear hearing loss and mild left ear hearing loss.  
Otoscopic examination revealed clear auditory canals and 
visible tympanic membranes, bilaterally.  The audiogram 
showed that the pure tone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hz were 20, 80, 80, and 80 
decibels.  The average puretone threshold was 65 decibels 
with a discrimination ability of 96 percent correct in the 
right ear.  The pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hz were 15, 35, 45, and 50 Hz.  The 
average puretone threshold was 36 decibels with a 
discrimination ability of 96 percent correct in the left ear.

The veteran underwent a VA audiological evaluation in 
February 1999.  The examiner remarked that the veteran had 
moderately severe right ear hearing loss and mild left ear 
hearing loss.  Otoscopic examination was clear bilaterally.  
The audiogram showed that the pure tone thresholds in the 
right ear at 1000, 2000, 3000, and 4000 Hz were 25, 85, 80, 
and 80 decibels.  The average puretone threshold was 68 
decibels with a discrimination ability of 96 percent correct 
in the right ear.  The pure tone thresholds in the left ear 
at 1000, 2000, 3000, and 4000 Hz were 15, 40, 50, and 50 Hz.  
The average puretone threshold was 39 decibels with a 
discrimination ability of 96 percent correct in the left ear.

By rating action dated in October 1998, the RO granted 
entitlement to service connection for hearing loss of the 
left ear, wherein the disability was evaluated together with 
the veteran's service-connected right ear hearing loss 
disability and a noncompensable rating evaluation was 
assigned effective as of May 14, 1991.

Analysis

Schedular Criteria for Bilateral Hearing Loss:

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Schedule, 38 C.F.R. Part 4, was amended with regard 
to evaluating hearing impairment and other diseases of the 
ear. 64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (June 10, 1999).  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).

The Board finds that the RO specifically referred to the 
change in the regulation in the Supplemental Statement of the 
Case dated in July 1999, and that the veteran has not been 
prejudiced in this case as the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The Board finds, therefore, 
that it may proceed with a decision in this case without 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Discussion:

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The most recent VA audiological evaluation available 
(February 1999) reveals an average pure tone threshold of 68 
decibels in the right ear, and a speech discrimination 
ability of 96 percent in the right ear.  Applying these 
values to the rating schedule under the old regulation 
results in a numeric designation of Level II hearing in the 
right ear.  The average pure tone threshold of the left ear 
was 39 decibels with speech discrimination ability of 96 
percent.  Applying these values to the rating schedule under 
the old regulation results in a numeric designation of Level 
I hearing in the left ear.  Applying the results to Table VI 
of the rating schedule results in a noncompensable evaluation 
under Diagnostic Code 6100.

As a result of the amended regulations, when the puretone 
threshold is 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, the numeric designations are taken from 
either Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral is elevated to the next highest.  
Applying the foregoing values to the rating schedule under 
the new regulation results in a numeric designation of Level 
VI hearing in the right ear and Level I hearing in the left 
ear.  Applying the results to Table VIa of the rating 
schedule results in a noncompensable evaluation under 
Diagnostic Code 6100.

The Board has also reviewed the results of the prior 
audiological evaluations conducted in March 1997 and May 
1991.  Applying the results of the veteran's March 1997 
evaluation to the rating schedule results in a numeric 
designation of Level II hearing in the right ear and Level I 
hearing in the left ear, which also results in a 
noncompensable evaluation under Diagnostic Code 6100 under 
the old regulations.  Pursuant to the revised regulations, 
the numeric designation becomes Level VI hearing in the right 
ear and Level I hearing in the left ear.  Applying the 
results to Table VIa of the rating schedule results in a 
noncompensable evaluation under Diagnostic Code 6100 (1999).

Applying the results of the veteran's May 1991 evaluation to 
the rating schedule results in a numeric designation of Level 
II hearing in the right ear and Level I hearing in the left 
ear, which also results in a noncompensable evaluation under 
Diagnostic Code 6100 under the old regulations.  Pursuant to 
the revised regulations, the numeric designation becomes 
Level IV hearing in the right ear and Level I hearing in the 
left ear.  Applying the results to Table VIa of the rating 
schedule results in a noncompensable evaluation under 
Diagnostic Code 6100.

The Board must rate the veteran's hearing loss according to 
the schedular criteria and cannot consider extraneous factors 
in assigning a disability rating.  In its review of claims 
for increased schedular ratings, the Board is bound to apply 
the applicable rating criteria, and only the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing 
loss.  As discussed above, the level of hearing that has been 
demonstrated on objective evaluation is not consistent with a 
compensable schedular evaluation under the regulation.  See 
Lendenmann, 3 Vet. App. at 349.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for a compensable schedular evaluation for bilateral hearing 
loss, and the benefit sought on appeal is denied.

Extraschedular Rating

In the June 2000 written presentation the veteran's 
representative argues that the VA must address entitlement to 
an extraschedular rating for the service-connected cervical 
spine disorder.  

In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  

The evidence does not establish that the residuals of the 
service-connected status post cervical fusion presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Although 
the veteran has undergone cervical fusion, which required 
hospitalization, the veteran does not contend and the 
evidence does not show that he has frequently been 
hospitalized as a result of his cervical spine disorder.  In 
a statement received in September 1998 the veteran asserts 
that his residuals cause difficulty performing tasks at work 
and sometimes cause him to go home on sick leave.  However, 
he has not contended that this has caused marked interference 
with employment.  Although his disability causes difficulty, 
it is not shown that this markedly prevents him from 
performing his employment duties.  For these reasons, the 
Board finds that referral for a higher rating on an 
extraschedular basis is not warranted in this case.  38 
C.F.R. § 3.321(b)(1).  


ORDER

An increased evaluation for service-connected status post 
cervical fusion with limitation of motion and headaches is 
denied.  

An increased evaluation for service-connected degenerative 
arthritis of the right shoulder is denied.  

A compensable evaluation for service-connected bilateral 
hearing loss is denied.  


REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to an increased (compensable) rating evaluation 
for his service-connected actinic keratosis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In order to present a 
well grounded claim for an increased rating of a service-
connected disability, a veteran need only submit his or her 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  The veteran has so contended.

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of his 
claim.  This duty to assist involves obtaining relevant 
medical reports, evaluations and contemporaneous and 
comprehensive examinations where indicated by the facts and 
circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 




A review of the record reveals that in his testimony before 
the RO in June 1993, the veteran testified that he 
necessitated periodic removal of actinic lesions on his head 
and face which were itchy, tended to scab over, and which 
turned brown.  

During the May 1997 VA compensation examination, the veteran 
stated that he had had three actinic lesions removed with 
liquid nitrogen and he needed more done.  Physical 
examination showed multiple actinic keratoses on the forehead 
and the scalp region above the ears.  During the VA 
compensation examination in February 1999, the veteran stated 
that he had had no removal of any actinic lesions since his 
release from active duty.  However, dermatologic examination 
now disclosed only three small erythematous areas on the face 
consistent with actinic keratoses.  In this case, the extent 
of the veteran's skin disease is unclear and should be 
clarified.  

The Board notes the Court's decision in Ardison v. Brown, 6 
Vet. App. 405, 408 (1994), a case which, like this one, 
concerned the evaluation of a service-connected  disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded the 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be addressed 
. . . .").

Accordingly, the veteran is to be advised that because he, 
and not VA, is in the position of determining when his skin 
disorder is active, he should be instructed to schedule an 
appointment at a VA medical outpatient clinic or with another 
health care provider when his skin disorder is in an active 
state so that VA can develop evidence pertinent to his claim.  




In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any medical records 
pertaining to treatment for the veteran's 
service-connected actinic keratosis not 
currently of record.  Any such evidence 
so obtained should be associated with the 
claims folder.

2.  The veteran should be further 
instructed to contact the RO concerning 
whether an exacerbation of the disease 
has occurred.  

3.  If feasible during a period of 
exacerbation of the service-connected 
disability, the veteran should be 
afforded a VA dermatological examination 
to determine the nature and extent of the 
current pathology of his service-
connected actinic keratosis.  The 
examiner should specifically describe 
objective symptoms while the disability 
is active and include an assessment as to 
whether it involves an exposed area or a 
nonexposed area; whether it encompasses 
an extensive or a small area; whether 
there is any exfoliation, exudation, or 
itching, and if so to what degree; 
whether there is any marked disfigurement 
or any nervous or systemic 
manifestations.  A complete rationale for 
the opinion should be provided by the 
examiner.  The report of the VA 
examination, if one is conducted, should 
be associated with the claims folder.

4.  The RO should then review all the 
evidence and readjudicate the veteran's 
claim for entitlement to a compensable 
disability evaluation for the service-
connected actinic keratosis.  To the 
extent that the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD E. COPPOLA 
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

